DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 03/22/2021 has been entered and fully considered.
Claim 9 has been amended.
Claims 21-27 have been newly added.
Claims 9 and 21-27 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/08/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As per Applicant’s request on page [6] of the Remarks filed 03/22/2021, the Double Patenting rejection will be deferred. Examiner would also like to mention that the Double Patenting rejection is updated based on recent amendment. 


Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 9 and 21-27 are provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1-8 of Bills et al., co-pending Application 15/859,491. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
In view of the above, since the subject matters recited in the claims 9 and 21-27 of the instant application is fully disclosed in and covered by the claims 1-8 of U.S. co-pending application 15/859,491, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 21-22, and 24-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhao et al. (USPGPub 2004/0068364) in view of Eidehall (USPGPub 2010/0076685).	As per claim 9, Zhao discloses a system for controlling a route of an object comprising: 	a processor (see at least paragraph 0045; wherein these computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine); 	a memory coupled to the processor, the memory configured to store program instructions for instructing the processor to carry out a method for controlling a route of an object (see at least paragraph 0046; wherein computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the function specified in the flowchart and/or block diagram block or blocks), the method comprising: 	receiving a starting location and a destination location from a device onboard the object (see at least paragraph 0054; wherein the driver's present and destination locations are input to a traffic advisory program); 	determining a first potential route between the starting and destination locations (see at least paragraph 0054; wherein using a mapping program, all potential routes between the two locations can be determined, in step 21); 	determining moving traffic obstacles along the first potential route from a moving traffic obstacle database (see at least paragraph 0055; wherein the traffic advisory program can then determine the shortest (time wise) of the selected routes by retrieving information from the traffic database. For each route, the system performs a database search, in step 24, and checks for each highway, street, or road in the list to determine if there is any relevant traffic information stored in the database, in step 25…see at east paragraph 0048; wherein For each entry, the database may store one or more fields of traffic information, such as an average speed of traffic (e.g., "20 mph"), advisories of traffic conditions (e.g., "all lanes open" or "traffic accident"), a code indicating the "drivability" of the road (e.g., a rating of 1-5, where 5 indicates that traffic is flowing smoothly), or a code indicating the "drivability" of the road in comparison with the typical traffic conditions on the road at that time (e.g., a numerical rating of 1-5, where 5 indicates a typical or "normal" traffic pattern for the road for that particular time such as morning or evening commute periods)), the moving traffic obstacle database comprising an interconnected array of paths (see at least paragraph 0048; wherein traffic data processors and databases 10 receive and maintain traffic data for certain roads and highways in or nearby one or more metropolitan areas. The traffic information can be sorted and organized in the database according to geographic regions and/or particular stretches along a road (e.g., "Lincoln Drive between 1st and 5th Streets"), although the information may instead be organized differently without departing from the scope of the invention); 	determining a second potential route between the starting and destination locations (see at least paragraph 0054; wherein using a mapping program, all potential routes between the two locations can be determined, in step 21);	identifying a preferred route from the first and second routes, the preferred route having a minimum amount of moving traffic obstacles (see at least paragraph 0057; wherein After determining that each entry in a list has been checked in the traffic database, in step 28, the traffic advisory program adds the time for each entry to calculate the total time associated with the route, in step 29. The traffic advisory program then checks whether there are any other lists to check, in step 30. Once all lists are checked, a comparison of the calculated commuting times can be made, in step 31, to determine which route will allow the shortest commute); and 	communicating instructions to the device to follow the preferred route, wherein the object subsequently follows the preferred route (see at least paragraph 0059; wherein after determining the predicted best route, this information can be reported in time for the driver to choose a route to avoid congested roads and congested traffic intersections). Zhao does not explicitly mention the first potential route comprising a first set of segments of a first road, each segment of the first road comprising one or more lanes; determining at least one future location for each of one or more moving traffic obstacles along the first potential route, wherein each moving traffic obstacle along the first potential route comprises an object moving along earth's surface such that the future location for each moving traffic obstacle along the first potential route is different than a current location of the corresponding moving traffic obstacle along the first potential route; the second potential route comprising a second set of segments of a second road, each segment of the second road comprising one or more lanes, the second set of segments of the second road and the first set of segments of the first road being non- equal; determining at least one future location for each of one or more moving traffic obstacles moving traffic obstacles along the second potential route, wherein each moving traffic obstacle along the second potential -2-YOR920160106US1Confirmation No. 8605route comprises an object moving along earth's surface such that the future location for each moving traffic obstacle along the second potential route is different than a current location of the corresponding moving traffic obstacle along the second potential route.
	However Eidehall does disclose:	the first potential route comprising a first set of segments of a first road, each segment of the first road comprising one or more lanes (see at least paragraph 0008; wherein a first path segment passing to the left of the respective external object);	determining at least one future location for each of one or more moving traffic obstacles along the first potential route, wherein each moving traffic obstacle along the first potential route comprises an object moving along earth's surface such that the future location for each moving traffic obstacle along the first potential route is different than a current location of the corresponding moving traffic obstacle along the first potential route (see at least paragraph 0062; wherein path segments included in the maneuver pair are generated to be valid for a predicted position of the external objects at the time at which the host vehicle passes the external object concerned…see at least paragraph 0033; wherein The initial state S=0 is the state S at the time t=t.sub.0 when the assessment of a road environment takes place. In order to assess the environment of the host vehicle, the external object and the barriers are virtually translated to their positions at future states S=k. Each future state is present at a time t=t.sub.k, when the host vehicle has been virtually translated along one or more path segments in order to arrive at the future state);	the second potential route comprising a second set of segments of a second road, each segment of the second road comprising one or more lanes (see at least paragraph 0008; wherein a second path segment passing to the right of the respective external object), the second set of segments of the second road and the first set of segments of the first road being non- equal (see at least Figures 2-7); 	determining at least one future location for each of one or more moving traffic obstacles moving traffic obstacles along the second potential route, wherein each moving traffic obstacle along the second potential -2-YOR920160106US1Confirmation No. 8605route comprises an object moving along earth's surface such that the future location for each moving traffic obstacle along the second potential route is different than a current location of the corresponding moving traffic obstacle along the second potential route (see at least paragraph 0062; wherein path segments included in the maneuver pair are generated to be valid for a predicted position of the external objects at the time at which the host vehicle passes the external object concerned…see at least paragraph 0033; wherein The initial state S=0 is the state S at the time t=t.sub.0 when the assessment of a road environment takes place. In order to assess the environment of the host vehicle, the external object and the barriers are virtually translated to their positions at future states S=k. Each future state is present at a time t=t.sub.k, when the host vehicle has been virtually translated along one or more path segments in order to arrive at the future state).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Eidehall with the teachings as in Zhao. The motivation for doing so would have been to increase the safety and/or comfort for drivers, see Eidehall paragraph 0005.	As per claim 21, Zhao discloses wherein the moving traffic obstacle database comprises an interconnected array of paths, and the method further comprises: 	collecting test sensor data for a plurality of test objects traversing a first path (see at least paragraph 0049; wherein the traffic database may collect traffic information from road sensors 11 installed along particular roadways); 	determining, from the test sensor data, the presence of a moving traffic obstacle at a hazard location along the path, and determining a characteristic of the moving traffic obstacle (see at least paragraph 0049; wherein the traffic database may collect traffic information from road sensors 11 installed along particular roadways. Road sensors can detect and report the average speed of traffic at a given location to the traffic database 10. The speed of traffic information may then be processed in traffic processor 10 to determine whether there is a traffic advisory or to calculate the "drivability" as explained above); 	adding the hazard location to the moving traffic obstacle database (see at least paragraph 0049; wherein traffic database may collect traffic information from road sensors 11 installed along particular roadways).  	As per claim 22, Zhao discloses wherein the characteristic of the moving traffic obstacle is whether the moving traffic obstacle is stationary or mobile (see at least paragraph 0049; wherein road sensors can detect and report the average speed of traffic at a given location to the traffic database 10. The speed of traffic information may then be processed in traffic processor 10 to determine whether there is a traffic advisory or to calculate the "drivability" as explained above).  	As per claim 24, Zhao discloses wherein the object is a vehicle and wherein the system comprises a display, and wherein the method further comprises displaying the preferred route on the display (see at least paragraph 0059; wherein after determining the predicted best route, this information can be reported in time for the driver to choose a route to avoid congested roads and congested traffic intersections. The following is a description of embodiments by which the traffic advisory information can be reported to a driver).  	As per claim 25, Zhao discloses wherein the minimum amount of moving traffic obstacles is a minimum number of moving traffic obstacles or a minimum severity of a traffic effect caused by one or more moving traffic obstacles, or a combination thereof (see at least paragraph 0057; wherein after determining that each entry in a list has been checked in the traffic database, in step 28, the traffic advisory program adds the time for each entry to calculate the total time associated with the route, in step 29. The traffic advisory program then checks whether there are any other lists to check, in step 30. Once all lists are checked, a comparison of the calculated commuting times can be made, in step 31, to determine which route will allow the shortest commute).  	As per claim 26, Zhao discloses wherein the first and second potential routes each comprise a plurality of connecting paths, and wherein at least one path from the first potential route differs from at least one path from the second potential route (see at least Figure 3).  

Claims 23 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhao et al. (USPGPub 2004/0068364), in view of Eidehall (USPGPub 2010/0076685), and further in view of Rubin et al. (USPGPub 2017/0243485).	As per claim 23, Zhao and Eidehall do not explicitly mention wherein the object is an autonomous or semi- autonomous vehicle, and wherein the method further comprises automatically following the preferred route.	However Rubin does disclose:	wherein the object is an autonomous or semi- autonomous vehicle, and wherein the method further comprises automatically following the preferred route (Rubin see at least abstract; wherein uses this information to make recommendations or perform automatic operation to optimize parameters).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Rubin with the teachings as in Zhao and Eidehall. The motivation for doing so would have been to optimize parameters such as safety, gas mileage, travel time, and overall traffic flow, see Rubin abstract.	As per claim 27, Zhao discloses wherein the moving traffic obstacle database comprises an interconnected array of paths (see at least database 10). However Zhao and Eidehall do not explicitly mention-4-YOR920160106US1 Confirmation No. 8605collecting test sensor data for a plurality of test objects serially traversing a test path, wherein the test path is selected from the array of paths, and wherein the test sensor data further comprises time stamp metadata; identifying in the test sensor data maneuver actions and their associated time stamps at predefined locations along the test path; grouping the identified maneuver actions from the test sensor data according to their time and locations; and identifying moving traffic obstacles from the grouped maneuver action data.	However Rubin does disclose:	collecting test sensor data for a plurality of test objects serially traversing a test path, wherein the test path is selected from the array of paths (see at least paragraph 0615; wherein one dataset for every lane entering and leaving the intersection), and wherein the test sensor data further comprises time stamp metadata (see at least paragraph 0615; wherein two timestamps mark the start and end of a phase); 	identifying in the test sensor data maneuver actions and their associated time stamps at predefined locations along the test path (see at least paragraph 0615; wherein one dataset for every lane entering and leaving the intersection); 	grouping the identified maneuver actions from the test sensor data according to their time and locations (see at least paragraph 0615; wherein for each lane, an end-point, typically at the boundary of the intersection is provided); and 	identifying moving traffic obstacles from the grouped maneuver action data (see at least paragraph 0615; Table 15).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Rubin with the teachings as in Zhao and Eidehall. The motivation for doing so would have been to optimize parameters such as safety, gas mileage, travel time, and overall traffic flow, see Rubin abstract.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:
	USPGPub 2011/0178702 – optimizing a requested trip for shortest estimated travel time

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662